PER CURIAM.
The appellants in this cause have filed a motion for an order providing for the withdrawal and dismissal of this appeal and have set forth in their motion certain grounds for same. The appellees have filed suggestions in which it is stated that appellees have no objection to the dismissal of this appeal, but object to the appeal being dismissed on the grounds set forth in appellants’ motion. On consideration whereof, it is now ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed, with costs, without regard to the grounds set forth in appellants’ motion to dismiss said appeal.